Citation Nr: 0912813	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  04-12 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for joint 
pain and numbness of the hands and arms, including bilateral 
cubital/carpal syndrome, to include as a qualifying chronic 
disability based on Gulf War service.

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
cervical strain.

3.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
headaches, including migraine and cluster headaches, to 
include as a qualifying chronic disability based on Gulf War 
service.

4.  Entitlement to service connection for sleep problems, 
including sleep apnea, to include as a qualifying chronic 
disability based on Gulf War service.

5.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected disabilities.

6.  Entitlement to service connection for a stomach disorder, 
to include as secondary to medication use for service-
connected disabilities. 

7.  Entitlement to an increased rating for chondromalacia of 
the left patella, currently evaluated as 10 percent 
disabling.  

8.  Entitlement to an increased rating for chondromalacia of 
the right patella, currently evaluated as 10 percent 
disabling.

9.  Entitlement to an increased rating for left ankle sprain, 
currently evaluated as 10 percent disabling.

10.  Entitlement to an increased rating for low back strain, 
evaluated as 10 percent disabling prior to June 7, 2006, and 
20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1973 to August 
1977 and from September 1977 to September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and May 2005 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The Veteran testified 
before a Decision Review Officer (DRO) in December 2006 and 
the undersigned Acting Veterans Law Judge in September 2008; 
transcripts of these hearings are associated with the claims 
folder.

Heretofore, the RO has separated the Veteran's claim for 
compensation for headaches into two claims, one as a request 
to reopen a claim for migraine headaches, and the other as an 
original service connection claim for cluster headaches.  The 
Board find this characterization is not appropriate.  The RO 
denied service connection for "migraine headaches (claimed 
as headaches)" in November 2002.  The Veteran was notified 
of this denial in a letter; he was also provided a copy of 
the rating decision.  In Ingram v. Nicholson, 21 Vet. App. 
232 (2007), the U.S. Court of Appeals for Veterans Claims 
(Court) held that where an RO decision discusses a claim in 
terms sufficient to put the claimant on notice that it was 
being considered and rejected, then it constitutes a denial 
of that claim even if the formal adjudicative language does 
not specifically deny the claim.  See Ingram, 21 Vet. App. at 
255.  In the present case, the Board finds that the RO's 
denial of "migraine headaches (claimed as headaches)" 
constituted a final denial of service connection for all 
types of headaches, including cluster headaches.  As such, 
the Veteran's claim for compensation for headaches is best 
characterized as a request to reopen a previously disallowed 
claim.  No original service connection claim exists for 
cluster headaches.  

The Board observes that this appeal was certified in August 
2008.  The Veteran submitted new evidence in support of his 
claim in December 2008; however, a waiver of review by the 
agency of original jurisdiction (AOJ) was attached.  Thus, a 
remand for AOJ consideration of the newly submitted evidence 
is not required.  38 C.F.R. § 20.1304(c) (2008).

The issues of whether new and material evidence has been 
submitted sufficient to reopen service connection for 
cervical strain; service connection for joint pain and 
numbness of the hands and arms, headaches, sleep problems, 
hypertension; and increased ratings for low back, left ankle, 
and bilateral knee disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 2002 RO rating decision denied the Veteran's 
claim of entitlement to service connection for joint pain and 
numbness of the hands and arms, including bilateral cubital 
syndrome, to include as a qualifying chronic disability based 
on Gulf War service; the Veteran did not appeal this denial.

2.  Evidence associated with the claims file after the last 
final denial in November 2002 is new evidence, and when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
previously disallowed claim for joint pain and numbness of 
the hands and arms, including bilateral cubital syndrome, to 
include as a qualifying chronic disability based on Gulf War 
service.

3.  A November 2002 RO rating decision denied the Veteran's 
claim of entitlement to service connection for headaches, 
including migraine headaches, to include as a qualifying 
chronic disability based on Gulf War service; the Veteran did 
not appeal this denial.

4.  Evidence associated with the claims file after the last 
final denial in November 2002 is new evidence, and when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
previously disallowed claim for headaches, including migraine 
headaches, to include as a qualifying chronic disability 
based on Gulf War service.

5.  The competent medical evidence demonstrates that a 
stomach disorder manifested by chronic dyspepsia and 
epigastric pain is, at the very least, chronically aggravated 
by pain medication taken for the Veteran's service-connected 
orthopedic disabilities.


CONCLUSIONS OF LAW

1.  The November 2002 RO rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for joint pain and 
numbness of the hands and arms, including bilateral cubital 
syndrome, to include as a qualifying chronic disability based 
on Gulf War service, is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for headaches, 
including migraine headaches, to include as a qualifying 
chronic disability based on Gulf War service, is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

4.  A stomach disorder manifested by chronic dyspepsia and 
epigastric pain is proximately due to or the result of 
service-connected disabilities.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.310 (2008).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  Additionally, the Court held in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

For purposes of evaluating the Veteran's requests to reopen 
his claims for service connection for joint pain and numbness 
of the hands and arms and headaches, the Board notes that a 
lengthy discussion of VCAA notice is unnecessary as the Board 
is reopening these claims.  Nevertheless, the Board observes 
that the Veteran was provided appropriate VCAA notice 
regarding what constitutes "new and material evidence," 
notice regarding what the evidence must show to reopen his 
previously denied claim, and VCAA notice regarding the 
underlying service connection claim.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Similarly, the entire benefit sought 
on appeal with regards to his claimed stomach disorder has 
been granted.  Thus, no purpose would be served by 
undertaking an analysis of whether there has been compliance 
with the VCAA as to this claim.  

Analysis

I. New and Material Evidence

Generally, an unappealed Board denial is final under 38 
U.S.C.A. §§ 7103 and 7104 (West 2002).  However, a veteran 
may request that VA reopen his claim upon the receipt of 'new 
and material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  Id.  See also 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  
According to 38 C.F.R. § 3.156(a) (2008), 'new and material' 
evidence means existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

A. Joint Pain and Numbness of the Hands and Arms

The Veteran was previously denied entitlement to service 
connection for joint pain and numbness of the hands and arms, 
including bilateral cubital syndrome, to include as a 
qualifying chronic disability based on Gulf War service, by a 
November 2002 rating decision.  The Veteran's claim was 
denied on the basis that he had not presented evidence 
sufficient to demonstrate that his bilateral joint pain and 
numbness of the hands and arms (diagnosed as bilateral 
cubital tunnel syndrome) was related to his active duty 
service.  Alternatively, the Veteran's claim could not be 
granted under the provisions of 38 C.F.R. § 3.317 (2008) 
(which are applicable to Persian Gulf War veterans) because 
the Veteran's complained of symptoms had been diagnosed as 
bilateral cubital tunnel syndrome.  Thus, they were not a 
qualifying chronic disability.  See 38 C.F.R. § 3.317(a)(2).  
At the time of the November 2002 denial, the evidence of 
record consisted of statements from the Veteran, his service 
treatment records, VA treatment records dated from June 1996 
through February 2002, an October 2002 VA examination report, 
and a December 5, 2000, letter from the Secretary of Defense 
notifying the Veteran that he may have been exposed to a very 
low level of a chemical agent.

The Veteran filed to reopen this previously denied claim in 
March 2004.  A May 2005 RO rating decision denied the 
Veteran's application to reopen due to lack of new and 
material evidence.  The Veteran was again notified of his 
appellate rights, and perfected an appeal of this issue.  The 
RO eventually reopened the Veteran's claim in a February 2006 
statement of the case; however, it denied the underlying 
merits of the claim.  Although the RO reopened the Veteran's 
claim based on a finding that new and material evidence had 
been submitted, the Board observes that the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

Pertinent to the Veteran's request to reopen his previously 
denied claim is new evidence received from the Veteran's 
primary care provider, B. Jones, D.O., and a private 
neurologist, Dr. Icaza.  Initially, the Board observes that 
the Veteran's symptoms of joint pain and numbness of the 
hands and arms were previously diagnosed as cubital tunnel 
syndrome.  However, following an examination of the Veteran 
in April 2004, a private neurologist, Dr. Icaza, concluded 
that the Veteran's complaints were most likely due to 
bilateral carpal (not cubital) tunnel syndrome.  See also Dr. 
Icaza Treatment Note dated May 5, 2004; April 2005 VA 
Examination Report.

Although the RO denied service connection for bilateral 
cubital tunnel syndrome in November 2002, the Board finds 
that the Veteran's current claim remains a request to reopen 
his previously disallowed claim.  In this regard, the 
November 2002 RO rating decision denied "cubital tunnel 
syndrome (claimed as joint pain)."  As above, the Board 
concludes that this decision constituted a final denial of 
service connection for all claimed hand/arm joint pain, 
including carpal tunnel syndrome.  Ingram, 21 Vet. App. at 
255.  As such, the Veteran's claim for compensation for 
bilateral carpal tunnel syndrome may not be considered an 
original claim for service connection.

Turning to the remaining newly submitted evidence, most 
notable are December 2004 and January 2008 letters from Dr. 
Jones.  The December 2004 letter contains an opinion from Dr. 
Jones that the Veteran's symptoms are most likely caused by 
or a result of his exposure to sarin and cyclosarin gas 
during the Gulf War.  Evidence of such exposure during 
service was provided by the Veteran in the form of a December 
2000 fact sheet from the Secretary of Defense.  This fact 
sheet indicates that the Veteran's unit was near the 
demolition of chemical agent munitions, and more 
specifically, sarin and cyclosarin agents, during service in 
the Gulf War, and may have been exposed to low levels of 
these, and other, chemical agents.  

The January 2008 letter from Dr. Jones indicates, in relevant 
part, that while Dr. Jones cannot "definitely reach a 
conclusion what caused [the Veteran's] joint and muscle pain, 
[Dr. Jones] can state that [the Veteran] appears to have had 
this problem for many years, most likely back to the time he 
was on active duty."  Additionally, Dr. Jones notes that it 
is "possible" that the Veteran suffered injury to his hand 
and arms during service.  Although the Veteran has not 
identified any specific injury to his hands and/or arms 
during service, he testified in September 2008 that his 
military occupational specialty (MOS) during service, 
electrical maintenance, involved the use of fine motor skills 
of both hands.  Hearing Transcript, p. 35.  The Veteran also 
testified that he first noticed problems with his grasp 
following service in the Gulf War and experienced hand cramps 
during service when working.  Id. at 34-5.  See also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (a veteran as a lay person 
is competent to report information of which he has personal 
knowledge, i.e., information that he can gather through his 
senses).  

The Board finds the above evidence submitted by the Veteran 
in support of his claim is both new and material.  See 
Barnett, supra.  The evidence presented was not available at 
the time of the prior decision; therefore, it is new.  The 
Board is also of the opinion that the evidence discussed 
above is material to the Veteran's claim because it indicates 
that he may have injured his hands during service through 
repetitive use and that such injury led to his current 
bilateral carpal tunnel syndrome.  See Justus v. Principi, 3 
Vet. App. 510, 512-13 (1992) (when determining whether a 
claim should be reopened, the credibility of the newly 
submitted evidence is presumed).  Alternatively, the Veteran 
has presented competent medical evidence indicating that his 
current disorder may be related to in-service sarin and 
cyclosarin gas exposure.  Such evidence pertains directly to 
the reasons for the previous denial in November 2002.  Thus, 
it is material, and the Veteran's claim for service 
connection for joint pain and numbness of the hands and arms, 
including bilateral cubital syndrome, must be reopened for 
full review.  38 C.F.R. § 3.156(a).

B. Headaches

The Veteran was previously denied entitlement to service 
connection for headaches, including migraine headaches, to 
include as a qualifying chronic disability based on Gulf War 
service, by a November 2002 rating decision.  The Veteran's 
claim was denied on the basis that he had not presented 
evidence sufficient to demonstrate that his headaches were 
related to his active duty service.  Alternatively, the 
Veteran's claim could not be granted under the provisions of 
38 C.F.R. § 3.317 because his complained of symptoms had been 
diagnosed as migraine headaches.  Thus, they were not a 
qualifying chronic disability.  See 38 C.F.R. § 3.317(a)(2).  
At the time of the November 2002 denial, the evidence of 
record consisted of statements from the Veteran, his service 
treatment records, VA treatment records dated from June 1996 
through February 2002, an October 2002 VA examination report, 
and a December 5, 2000, letter from the Secretary of Defense 
notifying the Veteran that he may have been exposed to a very 
low level of a chemical agent.

The Veteran filed to reopen this previously denied claim in 
March 2004.  A May 2005 RO rating decision denied the 
Veteran's application to reopen due to lack of new and 
material evidence.  The Veteran was again notified of his 
appellate rights, and perfected an appeal of this issue.  The 
RO eventually reopened the Veteran's claim in a February 2006 
statement of the case; however, it denied the underlying 
merits of the claim.  Although the RO reopened the Veteran's 
claim based on a finding that new and material evidence had 
been submitted, the Board observes that the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett, supra.

Pertinent to the Veteran's request to reopen his previously 
denied claim is new evidence received from the Veteran's 
private neurologist, Dr. Icaza.  Dr. Icaza evaluated the 
Veteran's headache complaints in April 2004; he noted that 
the Veteran reported no history of headaches prior to the 
Gulf War as well as exposure to a small quantity of sarin gas 
during service.  Following his examination of the Veteran, 
Dr. Icaza provided diagnoses of tension headaches, rebound 
analgesic headaches, and a differential diagnosis of 
headache, not otherwise specified, versus chronic headaches 
of unclear etiology.  In August 2004, Dr. Icaza submitted a 
letter in support of the Veteran's appeal noting that, "the 
[Veteran] has a history of severe headaches for which a 
specific cause had not been found."  

In addition to Dr. Icaza's treatment records and report, the 
claims file contains new evidence from the Veteran's primary 
care provider, B. Jones, D.O.  Specifically, Dr. Jones 
provided a private opinion in December 2004 that the 
Veteran's headaches "are most likely caused by or a result 
of his exposure to sarin and cyclosarin gas during the Gulf 
War."  In January 2008, Dr. Jones indicated that the 
Veteran's headaches "could be related to conditions or 
elements he was exposed to during his service in the Gulf 
War."  Finally, an October 2008 letter from Dr. Jones 
contains an opinion that the onset of the Veteran's chronic 
headaches is "more likely than not" during his time of 
service during the Gulf War or within one year of service.

The Board finds the above evidence submitted by the Veteran 
in support of his headaches claim is both new and material.  
See Barnett, supra.  The evidence presented was not available 
at the time of the prior decision; therefore, it is new.  The 
Board is also of the opinion that the evidence discussed 
above is material to the Veteran's claim because it contains 
a competent medical opinion that the Veteran's headaches may 
have had their onset during service.  See Justus, supra.  
Alternatively, the Veteran has presented competent medical 
evidence indicating that his current headaches may be an 
undiagnosed illness or that a current headache disorder may 
be related to in-service sarin and cyclosarin gas exposure.  
All of this evidence pertains directly to the reasons for the 
previous denial in November 2002.  Thus, it is material, and 
the Veteran's claim for service connection for headaches must 
be reopened for full review.  38 C.F.R. § 3.156(a).

II. Service Connection

The Veteran contends that he is entitled to service 
connection for a stomach disorder as such disorder is related 
to his use of pain medication, and specifically Motrin, to 
relieve symptoms associated with his service-connected knee, 
back, and ankle disabilities.  In support of his claim, the 
Veteran submitted a private medical opinion from his primary 
care provider, Dr. Jones, which states that the Veteran's 
current stomach problems could have occurred due to high 
doses of pain medication taken for his left ankle, knees, and 
low back.  See Letter from Dr. Jones dated January 12, 2008.  

The Board notes that there was an amendment to the regulatory 
provisions governing secondary service connection during the 
pendency of this appeal.  38 C.F.R. § 3.310 (2008).  See 71 
Fed. Reg. 52744-47 (Sept. 7, 2006).  Prior to this amendment, 
secondary service connection was warranted for a disability 
when the evidence demonstrates that the disability for which 
the claim is made is proximately due to or the result of a 
service-connected disease or injury or that a service-
connected disease or injury has chronically worsened the 
disability for which service connection is sought.  38 C.F.R. 
§ 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

Although VA has indicated that the purpose of the September 
2006 regulatory amendment was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection may be made.  This had not 
been VA's practice, which suggests that the recent change 
amounts to a substantive change.  The Board observes that the 
Veteran was not notified of the change in the regulatory 
scheme.  However, such error is deemed nonprejudicial in the 
present case because the Board will apply the version most 
favorable to the Veteran, which in the present case is the 
old version of 38 C.F.R. § 3.310 (and he was notified of this 
version).  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2008); VAOPGCPREC 3-2000.  See also Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

The Veteran's post-service medical records show that he has 
continued complaints of stomach cramping and chronic upset 
stomach.  The Veteran also testified in September 2008 that 
he often experiences diarrhea, gas and bloating, and nausea.  
These complaints have been variously diagnosed as dyspepsia 
and irritable bowel.  At an April 2005 VA examination, the 
Veteran was diagnosed as having a stomach disorder manifested 
by chronic dyspepsia and epigastric pain.  The Veteran did 
not, however, meet the criteria for irritable bowel syndrome.  
Following a review of the claims file and an examination of 
the Veteran, the April 2005 VA examiner opined that the 
Veteran's continued high-dose Motrin use for pain relief of 
orthopedic disabilities more likely than not "increases his 
symptoms as all nonsteroidal anti-inflammatories are noted to 
have gastric pain as a side effect."  

This opinion, the Board concludes, indicates that the 
Veteran's stomach problems are, at the very least, aggravated 
by medication taken for his service-connected disabilities.  
Absent any competent evidence to the contrary, and affording 
all reasonable doubt to the Veteran, the Board finds that 
service connection is warranted for a stomach disorder 
manifested by chronic dyspepsia and epigastric pain as 
secondary to service-connected left ankle, knee, and low back 
disabilities.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence having been submitted, the issue of 
entitlement to service connection for joint pain and numbness 
of the hands and arms, including bilateral cubital/carpal 
syndrome, to include as a qualifying chronic disability, is 
reopened, and to this extent the appeal is granted.

New and material evidence having been submitted, the issue of 
entitlement to service connection for headaches, including 
migraine and cluster headaches, to include as a qualifying 
chronic disability, is reopened, and to this extent the 
appeal is granted.

Service connection is granted for a stomach disorder 
manifested by chronic dyspepsia and epigastric pain as 
secondary to medication taken for service-connected 
disabilities.



REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  Unfortunately, 
the evidence presently of record is not adequate to render a 
determination regarding the following claims on appeal.

I. Outstanding Treatment Records 

Pursuant to section 3.159(c) of Title 38 of the Code of 
Federal Regulations, VA has a duty to assist a veteran in 
obtaining evidence in the custody of a Federal department or 
agency, as well as evidence not in the custody of a Federal 
department or agency, when such evidence is pertinent to a 
veteran's claim.  38 C.F.R. § 3.159 (2008).  Furthermore, in 
a claim for disability compensation, VA will make efforts to 
obtain a claimant's service treatment records, if relevant to 
the claim.  38 C.F.R. § 3.159(c)(3).  Finally, VA has a duty 
to obtain any records generated by VA facilities that may 
have an impact on the adjudication of a claim as such records 
are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

In the present case, the Veteran asserts that his previously 
disallowed claim of entitlement to service connection for a 
neck disorder should be reopened as such disorder is the 
result of an in-service motor vehicle accident.  The 
Veteran's claim was previously denied in November 2002, in 
part, because there was no competent evidence of an in-
service neck injury.  Since his previous denial, the Veteran 
has submitted a copy of a police report which shows that he 
was rear-ended in a motor vehicle accident on May 25, 1989.  
The Veteran also submitted numerous statements during this 
appeal indicating that he was treated for neck pain following 
this accident at the Reynolds Army Community Hospital 
emergency department and that X-rays were taken.  

In December 2007, the RO contacted the National Personnel 
Records Center (NPRC) to request any clinical records 
pertaining to a neck injury for May 25, 1989, at the Reynolds 
Army Community Hospital emergency department at Fort Sill.  
There is no indication that a response, negative or positive, 
was ever received.  Requests must continue for records that 
are in the custody of a Federal department or agency, such as 
service treatment records, until VA concludes that the 
records sought do not exist or that further efforts would be 
futile.  38 C.F.R. § 3.159(c)(2).  Absent any indication from 
NPRC that a search for these records was negative, the Board 
concludes that a remand is required to make further efforts 
to obtain these outstanding service treatment records.  Id. 

Turning to the Veteran's claim of entitlement to service 
connection for hypertension, the Veteran and his wife 
testified at the September 2008 hearing that he was first 
diagnosed and treated for hypertension at the Bonham VA 
Medical Center (MC) in Texas in 1996.  Hearing Transcript, p. 
18.  Similarly, the Veteran testified that he was treated at 
the Lawton/Ft Sill VA Outpatient Clinic for headaches between 
1995 and 1998.  Id. at 52.  The record reflects that 
treatment records from the Bonham VAMC have been obtained for 
the period from April 1997 through February 2002, and from 
the Oklahoma City VAMC (including the Lawton Outpatient 
Clinic) for the period from June 1996 through March 2000.  
Thus, it appears that there are outstanding VA treatment 
records which pertain to the Veteran's hypertension and 
headache claims.  A remand is therefore necessary with 
respect to these issues.  See Bell, supra.  

The Veteran has claimed service connection for sleep 
problems, including sleep apnea, to include as a qualifying 
chronic disability based on Gulf War service.  He testified 
in September 2008 that he was supposed to be scheduled for a 
sleep study through the Bonham VAMC, but that it was taking 
so long that he eventually went to a private clinic for the 
study.  See Hearing Transcript at 9.  However, the Veteran's 
primary care physician, Dr. Jones, stated in a January 2008 
report that the Veteran had been previously diagnosed with 
sleep apnea through the VA.  It is unclear from the present 
record where the Veteran was evaluated for his sleep 
problems; there is no competent medical evidence associated 
with the current claims file which shows any evaluation, 
diagnosis, or treatment for sleep problems.  Despite a lack 
of evidence showing a diagnosis or treatment, the Veteran's 
primary care physician has provided a number of medical 
opinions linking a sleep disorder to service.  In light of 
the obvious confusion, the Board finds that the AOJ should 
contact the Veteran and ask him to provide the names of any 
facility/provider that has treated him for sleep problems, 
including sleep apnea.  Following receipt of information from 
the Veteran, the AOJ should obtain these records.  

Finally, the Board observes that the record contains a number 
of medical opinions from the Veteran's primary care provider, 
Dr. Jones.  However, there is no contemporaneous treatment 
records from this provider associated with the claims file.  
Under the circumstances, the Board finds that these records 
may be useful to the present appeal; thus, the AOJ is 
directed to contact the Veteran and ask him to either provide 
VA with these outstanding treatment records or provide VA 
with sufficient information so that VA may obtain these 
records itself.  

II. Medical Opinions

The Veteran's claimed disorders were evaluated in April 2005 
for the specific purpose of considering whether any of these 
disorders are related to the Veteran's Gulf War service.  A 
review of the examination report reflects that the VA 
examiner determined that the Veteran's claimed joint pain and 
numbness of the hands and arms, sleep disorder, chronic 
headaches, and hypertension, were not related to Gulf War 
service.  The examiner also opined that the Veteran's 
hypertension is not the result of an inability to exercise 
due to his service-connected low back, left ankle, and knee 
disabilities.  

Following the April 2005 examination, the Veteran submitted a 
number of private medical opinions in support of his claims.  
The most comprehensive is a January 2008 letter from his 
primary care provider, Dr. Jones.  In this letter, Dr. Jones 
expresses medical opinions that the Veteran's headaches, 
sleep disorder, and carpal tunnel syndrome may be related to 
chemicals, conditions, or other elements the Veteran was 
exposed to during the Gulf War.  In support of his opinions, 
Dr. Jones cited a number of studies concerning the effects of 
soldiers during the first Gulf War.  

Dr. Jones also provided an opinion in October 2008 in which 
he stated that it is "more likely than not" that the 
Veteran's claimed joint pain, chronic headaches, sleep 
disorder, and hypertension had their onset during the 
Veteran's Gulf War service or within one year of service.  
Furthermore, it was his professional opinion that the Veteran 
did not seek treatment for these complaints during service 
because they were not of sufficient severity to seek medical 
attention.  

As discussed above, an opinion has already been obtained as 
to whether any of the Veteran's claimed disorders are related 
to Gulf War service.  However, while this opinion fails to 
relate any of the Veteran's disorders to his Gulf War 
service, it does not provide sufficient discussion of what 
evidence supports such conclusions.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991) (the Board is not required to 
accept unsubstantiated or ambiguous medical opinions as to 
the origin of a veteran's disorder); see also Nieves-
Rodriguez v. Peake, No. 06-0312 (U.S. Vet. App. Dec. 1, 2008) 
(the relevant inquiry when assessing the probative value of a 
medical opinion is whether the opinion reflects application 
of medical principles to an accurate and complete medical 
history).  Furthermore, neither the April 2005 VA 
examination, nor any of the remaining competent medical 
evidence of record, addresses whether there is sufficient 
evidence to conclude that any of these disorders manifested 
during service.  

In light of the language used by Dr. Jones in his medical 
opinions ("could be related," "possible," and "could be 
attributed"), the Board is of the opinion that service 
connection for claimed joint pain and numbness of the arms 
and hands, chronic headaches, hypertension, or sleep 
problems, may not be awarded on the basis of these opinions.  
See Obert v. Brown, 5 Vet. App. at 30, 33 (1993) (a medical 
opinion expressed in terms of "may," also implies "may or 
may not" and is too speculative to establish a plausible 
claim).  See also Wood, supra.  However, these opinions are 
sufficient to "indicate" that a current disability "may be 
associated" with military service and trigger VA's duty to 
obtain additional medical evidence when the remaining record 
contains insufficient competent medical evidence of record to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

Thus, the Board finds that a remand is necessary to obtain 
additional medical evidence which considers whether any of 
the Veteran's claimed disorders manifested during service or 
are otherwise related to service, including exposure to small 
quantities of sarin and cyclosarin during service.  

Finally, with respect to the Veteran's claimed joint pain and 
numbness of the hands and arms, presently diagnosed as 
bilateral carpal tunnel syndrome, Dr. Jones opined that it is 
"possible" that this disorder is the result of some injury 
to the Veteran's arms and hands during service.  However, 
absent any rationale for Dr. Jones's January 2008 opinion 
and/or reference to credible supporting evidence that the 
Veteran's bilateral carpal tunnel syndrome is related to 
service, the Board finds that service connection may not be 
awarded on the basis of this positive nexus opinion.  See 
Wood, supra.  Nevertheless, such opinion is sufficient to 
trigger VA's duty to obtain additional medical evidence.  See 
McLendon, supra.  

In the present case, there is competent evidence that the 
Veteran had an MOS during service which required the use of 
fine motor skills in both his hands.  There is also personal 
testimony which reflects that although he did not seek 
treatment for any hand problems, he experienced hand cramps 
and weakness of grasp during service.  Finally, there is a 
January 2008 opinion from the Veteran's primary care provider 
that the Veteran's current bilateral carpal tunnel syndrome 
may be the result of an in-service injury.  Under the 
circumstances, the Board is of the opinion that a new 
examination is required which considers whether the Veteran's 
current hand and arm complaints are directly related to his 
military service.  Id.  

III. Increased Ratings Claims

The Veteran testified at his September 2008 Board hearing 
that his service-connected left ankle sprain, low back 
strain, and chondromalacia of the right and left knees have 
increased in severity since his most recent VA examination in 
June 2006.  According to VAOPGCPREC 11-95 (1995), a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  The Board 
thus concludes that the Veteran's testimony necessitates a 
new examination with respect to these disabilities.  

As a final note, the Court issued a decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), during the pendency 
of this appeal which held that more specific notice is 
required for an increased compensation claim.  In pertinent 
part, section 5103(a) requires first element notice which 
provides the claimant with at least general notice of any 
diagnostic criteria applicable to the disability at issue if 
the applicable diagnostic code(s) contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (i.e., a specific measurement or test result).  
Vazquez-Flores at 43.

The Veteran was sent a corrective VCAA notice in May 2008 in 
accordance with the Court's holding in Vazquez-Flores.  
However, a review of this letter reveals that he was not 
provided with the content of all of the diagnostic criteria 
which may be applicable to his service-connected low back 
strain.  In this regard, the Board observes that the 
schedular criteria for evaluating disabilities of the spine 
have undergone revision twice during the pendency of the 
Veteran's appeal.  The first amendment, affecting Diagnostic 
Code 5293, was effective September 23, 2002.  67 Fed. Reg. 
54,345 (Aug. 22, 2002).  The next amendment affected general 
diseases of the spine and became effective September 26, 
2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Because these 
changes took effect during the pendency of the Veteran's 
appeal, both the former and the revised criteria will be 
considered in evaluating the Veteran's service-connected low 
back disability.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); Green v. Brown, 10 Vet. App. 111, 116-119 (1997); 
see also 38 U.S.C.A. § 5110(g) (West 2002).  The May 2008 
VCAA letter only notifies the Veteran of the diagnostic 
criteria currently in effect.  As such, notice of the pre-
regulatory amendment criteria should be provided while this 
appeal is on remand.




IV. Service Information 

Relevant VA law and regulations provide that compensation may 
be paid to a Persian Gulf veteran who exhibits objective 
indications of qualifying chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more before December 31, 
2011 following such service.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317; 71 Fed. Reg. 242, 75669-75672 (Dec. 18, 
2006).  

It is clear from above that the dates of a veteran's service 
in the Southwest Asia theater of operations are relevant to a 
claim based on a theory of a qualifying chronic disability.  
In this regard, there is no burden to demonstrate that any 
chronic symptoms became manifest to a degree of 10 percent or 
more when such disability manifested during such period of 
service.  In the present case, there is no dispute that the 
Veteran served in the Southwest Asia theater of operations.  
However, it is not clear from the present evidence when such 
service occurred.  In order to aid in its determination, the 
Board finds that the AOJ should contact the appropriate 
Service Department and obtain information regarding the 
Veteran's dates of service in the Southwest Asia theater of 
operations.  Additionally, the AOJ should ensure that any 
Southwest Asia demobilization examination(s) is associated 
with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice letter 
to the Veteran regarding his claim for an 
increased rating for low back strain.  
Such letter should specifically apprise 
the Veteran of the content of the 
diagnostic code(s) under which he may 
potentially be rated, including those 
diagnostic codes in effect prior to the 
regulatory amendments of September 23, 
2002, and September 26, 2003 (Diagnostic 
Codes 5289, 5292, 5293, and 5295).  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  Contact the Veteran to obtain the names 
and addresses of all medical care providers 
who treated him for his claimed disorders 
and disabilities, as well as any dates of 
such treatment.  Such request should 
specifically ask for information regarding 
the following providers/facilities: Dr. 
Jones and any providers/facilities that 
have evaluated, diagnosed, or treated him 
for sleep problems.  The Veteran should 
also be notified that he may submit the 
evidence himself.  After securing any 
necessary release from the Veteran, obtain 
these records.  All efforts to obtain any 
records, including any response from the 
facility/provider, should be documented in 
the claims file.

3.  Contact the appropriate Service 
Department to obtain the Veteran's dates 
of service in the Southwest Asia theater 
of operations.  Additionally, the AOJ 
should inquire with the Service Department 
and the NPRC as to the existence of any 
Southwest Asia demobilization 
examination(s) and obtain a copy of any 
such examination(s) if it exists.  A 
response, negative or positive, should be 
associated with the claims file, and 
requests must continue until the AOJ 
obtains the records or determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

4.  Obtain any clinical treatment records, 
including emergency department records 
and/or X-ray results, from the Reynolds 
Army Community Hospital at Fort Sill for 
May 25, 1989.  It is noted that these 
clinical records may be filed at the NPRC 
under the name of the facility, and not 
the Veteran.  A response, negative or 
positive, should be associated with the 
claims file, and requests must continue 
until the AOJ obtains the records or 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

5.  Obtain any VA treatment records from 
the Bonham VAMC for the period from 
September 1993 through April 1997.  Obtain 
any VA treatment records from the 
Lawton/Ft Sill VA Outpatient Clinic for 
the period from September 1993 through 
June 1996.  A response, negative or 
positive, should be associated with the 
claims file for each set of records.  
Requests must continue until the AOJ 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

6.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current severity of his service-connected 
left ankle sprain, chondromalacia of the 
knees, and low back strain.  The claims 
folder must be made available to the 
examiner for review, and the examination 
report should reflect that such review was 
completed.  All indicated tests should be 
performed and the findings reported in 
detail.  Following a review of the record 
and an examination of the Veteran, the 
examiner should provide a response to all 
of the following:

(a) With respect to each joint examined 
(left ankle, right and left knee, and 
thoracolumbar spine), the examiner should 
provide specific and complete findings as 
to the range of motion of these joints.  
Any pain during range of motion testing 
should be expressly noted, and the 
examiner should accurately measure and 
report where any recorded pain begins and 
ends when measuring range of motion (with 
and without repetition).  He/she should 
also note whether there is any objective 
evidence of weakness, excess fatigability, 
and/or incoordination associated with any 
of the Veteran's service-connected 
disabilities.  If observed, the examiner 
should specifically comment on whether the 
Veteran's range of motion is affected, and 
if possible, provide the additional loss 
of motion in degrees.  The examiner should 
also note if there is any evidence of 
ankylosis in any of the examined joints.  

(b) In examining the Veteran's service-
connected left ankle sprain, the examiner 
should specifically comment as to whether 
any limited motion of the ankle is best 
characterized as moderate or marked.  The 
examiner should also indicate whether the 
veteran's service-connected left ankle 
disability is manifested by malunion of 
the os calcis or astragalus, and if so, 
whether any malunion constitutes moderate 
or marked deformity.

(c) As for the Veteran's service-connected 
chondromalacia of the left and right 
knees, the examiner should specifically 
state if there is any evidence of 
subluxation, lateral instability, 
"locking," or effusion in either joint.

(d) Finally, with respect to the Veteran's 
service-connected low back strain, the 
examiner should state whether there is 
evidence of severe lumbosacral strain with 
listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing 
position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on forced 
motion.  The examiner should also indicate 
whether the Veteran's service connected 
low back strain disability is consistent 
with intervertebral disc syndrome and, if 
so, comment on the frequency and duration 
of any incapacitating episodes.  An 
incapacitating episode is defined as 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
physician-prescribed bed rest and 
treatment by a physician.  Finally, after 
considering the Veteran's documented 
medical history, the examiner should 
identify all impairments associated with 
the Veteran's low back strain, including 
any associated neurological impairment or 
bladder, bowel, or sexual dysfunction.  
The examiner should expressly 
differentiate any impairment caused by a 
disorder other than the Veteran's service-
connected low back strain, offering an 
opinion/explanation as to why such 
neurological impairment is not associated 
with this disability.

All necessary tests and studies deemed 
necessary should be accomplished, but 
should include complete range of motion 
findings, and complaints and clinical 
findings should be reported in detail.  If 
the Veteran describes flare-ups of pain, 
the examiner should offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional degrees of limitation of motion 
during the flare-ups.  If the examiner is 
unable to offer an opinion as to the 
nature and extent of any additional 
disability during a flare-up that fact 
should be so stated and the reason should 
be explained.

7.  After any outstanding evidence has 
been associated with the claims file, 
schedule the Veteran for a VA examination 
with a physician for the purpose of 
ascertaining the etiology of any disorder 
manifested by joint pain and numbness of 
the hands and arms, including bilateral 
carpal/cubital tunnel syndrome, chronic 
headaches, including migraine and cluster 
headaches, a sleep disorder, including 
sleep apnea, and hypertension.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examination report should 
reflect that the claims folder was 
reviewed in connection with the 
examination.  After reviewing the record, 
examining the Veteran, and performing any 
medically indicated testing, the examiner 
should provide a response to all of the 
following:

(a) For the Veteran's claimed symptoms 
(listed above), identify and describe in 
detail any objective evidence of these 
symptoms.  Then, render an opinion as to 
whether any of the Veteran's claimed 
symptoms are more likely than not (more 
than 50 percent probability), less likely 
than not (less than 50 percent 
probability), or at least as likely as not 
(50-50 probability) attributable to a 
known clinical diagnosis(es).  If a known 
clinical diagnosis(es) is found, the 
examiner should identify the 
diagnosis(es).  

(b) If the examiner identifies a 
diagnosis(es) for any of the Veteran's 
claimed symptoms, then he/she should 
provide an opinion as to whether such 
diagnosis(es) is more likely than not 
(more than 50 percent probability), less 
likely than not (less than 50 percent 
probability), or at least as likely as not 
(50-50 probability), etiologically related 
to the Veteran's Gulf War service, 
including exposure to low levels of sarin 
and cyclosarin gas.  The examiner should 
specifically comment on the research and 
opinions of Dr. Jones as provided in a 
January 2008 letter.  

(c) If the examiner identifies a 
diagnosis(es) for any of the Veteran's 
claimed symptoms, then he/she should 
provide an opinion as to whether such 
diagnosis(es) is more likely than not 
(more than 50 percent probability), less 
likely than not (less than 50 percent 
probability), or at least as likely as not 
(50-50 probability), otherwise 
etiologically related to the Veteran's 
military service, including whether there 
is competent evidence of record which 
indicates that it is at least as likely as 
not (50-50 probability or greater) that 
any of the Veteran's disorders manifested 
during service or within one year service.  

(d) Finally, the examiner should provide 
an opinion as to whether any current 
disorder manifested by joint pain and 
numbness of the hands and arms, including 
bilateral carpal/cubital tunnel syndrome, 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to the Veteran's 
active service, including any repetitive 
use of fine motor skills necessitated by 
the Veteran's MOS as an electrical 
maintenance worker.  

A detailed rationale should be provided 
for all opinions with reference to the 
objective evidence of record.  

7.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


